If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  January 17, 2019
              Plaintiff-Appellee,

v                                                                 No. 340624
                                                                  Oakland Circuit Court
CHANSE DAVID ALVEDY,                                              LC No. 2016-259193-FH

              Defendant-Appellant.


Before: LETICA, P.J., and CAVANAGH and METER, JJ.

PER CURIAM.

       Chanse David Alvedy appeals as of right his jury trial convictions of delivery of
methamphetamine, MCL 333.7401(2)(b)(i), and possession of methamphetamine, MCL
333.7403(2)(b)(i). Alvedy was sentenced as a third-offense habitual offender, MCL 769.11, to 5
to 40 years in prison for the delivery conviction and 5 to 20 years in prison for the possession
conviction. We affirm.

                                     I. BACKGROUND

       This case arises from a drug transaction that occurred on June 13, 2016. Detective
Matthew Goebel and Detective Kirk Walker both testified that they were members of a narcotics
team that conducted surveillance at Alvedy’s home. Detective Goebel watched the home from a
parking lot approximately 200 feet away. While observing the house, Detective Goebel saw
what he believed to be a hand-to-hand narcotics transaction between Alvedy and “Mr. Gadoua.”
Gadoua was pulled over shortly after the transaction, and he admitted that Alvedy had given him
methamphetamine. As a result of this information, Detective Goebel obtained a search warrant
for Alvedy’s home. There, the detectives found methamphetamine in the room where they
believed Alvedy resided. Detective Goebel testified that Alvedy admitted that he had sold
Gadoua methamphetamine out of his “personal stash.”
                                        II. SENTENCING

        On appeal, Alvedy first argues that his Fifth Amendment rights were violated when the
trial court improperly considered his refusal to admit guilt during the sentencing hearing. We
disagree.

        “For an issue to be preserved for appellate review, it must be raised, addressed, and
decided by the lower court.” People v Danto, 294 Mich. App. 596, 605; 822 NW2d 600 (2011)
(quotation marks and citation omitted). Alvedy did not object to the trial court’s alleged
consideration of his refusal to admit guilt at the time of sentencing. Therefore, the issue is not
preserved.

        Because Alvedy did not preserve this issue in the lower court, we review his claim for
plain error. People v Carines, 460 Mich. 750, 764; 597 NW2d 130 (1999). Under the plain error
standard, the defendant must establish the following to avoid forfeiture: (1) an error occurred; (2)
the error was plain, i.e., clear or obvious; and (3) and the plain error affected substantial rights.
Id. at 763. “The third requirement generally requires a showing of prejudice, i.e., that the error
affected the outcome of the lower court proceedings.” Id. “[O]nce a defendant satisfies these
three requirements, an appellate court must exercise its discretion in deciding whether to
reverse.” Id. “Reversal is warranted only when plain error resulted in the conviction of an
actually innocent defendant or seriously affected the fairness, integrity, or public reputation of
judicial proceedings.” People v Jackson (On Reconsideration), 313 Mich. App. 409, 425; 884
NW2d 297 (2015) (quotation marks and citation omitted).

        Generally, “[i]f a minimum sentence is within the appropriate guidelines sentence range,
the court of appeals shall affirm that sentence and shall not remand for resentencing absent an
error in scoring the sentencing guidelines or inaccurate information relied upon in determining
the defendant’s sentence.” MCL 769.34(10). However, this Court has stated that MCL
769.34(10) does not “preclude relief for sentencing errors of constitutional magnitude.” People v
Conley, 270 Mich. App. 301, 316; 715 NW2d 377 (2006). “[A] defendant’s Fifth Amendment
right against self-incrimination is fulfilled only when a criminal defendant is guaranteed the right
to remain silent unless he chooses to speak in the unfettered exercise of his own will, and to
suffer no penalty . . . for such silence.” Id. at 314 (quotation marks and citations omitted;
alteration in original). While a sentencing court can consider a lack of remorse when
determining a defendant’s potential for rehabilitation, “[a] sentencing court cannot base a
sentence even in part on a defendant’s refusal to admit guilt.” People v Dobek, 274 Mich. App.
58, 104; 732 NW2d 546 (2007). This Court considers three factors when determining whether a
sentencing court improperly considered a defendant’s refusal to admit guilt: “(1) the defendant’s
maintenance of innocence after conviction; (2) the judge’s attempt to get the defendant to admit
guilt; and (3) the appearance that had the defendant affirmatively admitted guilt, his sentence
would not have been so severe.” People v Payne, 285 Mich. App. 181, 194; 774 NW2d 714
(2009) (quotation marks and citation omitted). If these three factors are indicated on the record,
a reviewing court may find that the sentence was improperly influenced by the defendant’s
refusal to admit guilt. People v Wesley, 428 Mich. 708, 713; 411 NW2d 159 (1987). “If,
however, the record shows that the court did no more than address the factor of remorsefulness
as it bore upon defendant’s rehabilitation, then the court’s reference to a defendant’s persistent
claim of innocence will not amount to error requiring reversal.” Id.

                                                -2-
        At sentencing, Alvedy attempted to minimize his actions by comparing the quantity of
methamphetamine discovered in his residence to the contents of a sugar packet, while also
denying that the methamphetamine belonged to him. Alvedy insisted that he did not sell drugs,
but gave them to Gadoua for free because the two were friends and regularly provided drugs to
one another when in need. But as a result of Alvedy’s continued protestations that he did not sell
drugs, the trial court said, “I just would appreciate it, Mr. Alvedy, if you would have said yeah, I
did it and give me my time . . . .” The trial court further stated that while it had considered
sentencing below the guidelines range, Alvedy’s allocution had convinced the court that he
deserved the sentence recommended by the Department of Corrections.

        Viewing the sentencing hearing as a whole, the trial court did not attempt to persuade
Alvedy to admit his guilt or improperly consider his refusal to do so. When the court spoke to
Alvedy regarding his failure to simply state that he “did it,” Alvedy had already admitted without
provocation that he provided drugs to Gadoua. Indeed, it appears that the trial court’s frustration
did not stem from Alvedy’s refusal to admit guilt, but rather his attempts to excuse or diminish
his actions. Viewed in context, the trial court appeared to be considering Alvedy’s lack of
remorse or inability to truly take responsibility for his actions as it bore upon his potential for
rehabilitation. Consequently, Alvedy’s Fifth Amendment rights were not violated and the trial
court’s comment did not amount to error requiring resentencing. Id.

                                       III. ENTRAPMENT

      Alvedy next argues that his due process rights were violated when the police entrapped
him. Again, we disagree.

       Generally, “[w]hether entrapment occurred is determined by considering the facts of each
case and is a question of law for this Court to review de novo.” People v Fyda, 288 Mich. App.
446, 456; 793 NW2d 712 (2010). However, Alvedy failed to raise the issue of entrapment in the
lower court, and our review is therefore limited to plain error. Carines, 460 Mich. at 764; Danto,
294 Mich. App. at 605.

       “Michigan has adopted a modified objective test when analyzing entrapment, looking
primarily at police conduct but also requiring the court to consider ‘the circumstances of the
defendant to determine whether the police conduct would induce a similarly situated person, with
an otherwise law-abiding disposition, to commit the charged crime.’ ” People v Akhmedov, 297
Mich. App. 745, 752-753; 825 NW2d 688 (2012) (quotation marks and citation omitted).
“Entrapment occurs if (1) the police engage in impermissible conduct that would induce an
otherwise law-abiding person to commit a crime in similar circumstances or (2) the police
engage in conduct so reprehensible that the court cannot tolerate it.” Id. at 753. “Reprehensible
conduct alone, without police instigation, can constitute entrapment.” Fyda, 288 Mich. App. at
456. “This Court must consider several factors in determining whether a defendant was
impermissibly induced by the police to commit criminal activity . . . .” Akhmedov, 297 Mich
App at 753. Those factors include:

       (1) whether the police appealed to the defendant based on friendship; (2) whether
       the defendant had been known to commit the charged crime; (3) whether there
       was a time lapse between the investigation and the arrest; (4) whether there was

                                                -3-
       an inducement that would make the crime unusually attractive to a law-abiding
       citizen; (5) whether excessive consideration was offered to the defendant; (6)
       whether the police guaranteed that the acts were not illegal; (7) whether the
       government pressured the defendant to commit the crime; (8) whether sexual
       favors were offered to the defendant; (9) whether the defendant was threatened
       with arrest unless he or she complied; (10) whether the government acted to
       escalate the defendant’s criminal culpability; (11) whether the police had control
       over the informant; and (12) whether the investigation targeted the defendant.
       [Id.]

“Entrapment will not be found where the police did nothing more than present the defendant
with the opportunity to commit the crime of which he was convicted.” People v Milstead, 250
Mich. App. 391, 397; 648 NW2d 648 (2002) (quotation marks and citation omitted).

        On appeal, Alvedy claims that Detective Goebel communicated with him persistently,
urging him to acquire and sell drugs. Alvedy additionally asserts that the police manufactured
his criminal behavior by appealing to his desire to make friends, inspiring him to engage in
conduct that was out of character, and escalating his criminal culpability. We disagree. Alvedy
cites to his own affidavit as support for his claim of entrapment. However, Alvedy’s affidavit
does not corroborate the claims that he makes on appeal. The affidavit states only that Alvedy
believed that the confidential informant referenced in a search warrant did not exist. Instead,
Alvedy believed that the information attributed to the confidential informant was provided by
Detective Goebel. Alvedy averred that at the time of his arrest, “Detective Goebel, the Affiant,
stated to me that he was indeed the person who attempted to set up a meeting with me through
social media.” Alvedy further asserted that he “never agreed to sell him drugs through social
media.” Even assuming that the information in Alvedy’s affidavit is true, it does not corroborate
his claims on appeal. The affidavit does not state that Detective Goebel persistently encouraged
Alvedy to sell drugs, nor does it state that Detective Goebel or any other police officer attempted
to befriend him, encouraged him to engage in out-of-character activity, or escalated his
culpability.

        There is simply no record evidence that Alvedy was entrapped by the police. The record
only establishes that Detective Goebel received information that resulted in surveillance of
Alvedy’s residence. After witnessing what Detective Goebel believed to be a narcotics
transaction, Gadoua was questioned during a traffic stop and admitted that Alvedy gave him
methamphetamine. Following Gadoua’s admission, a search warrant was obtained, Alvedy’s
home was searched, and the search resulted in discovery of methamphetamine. Additionally,
Detective Goebel testified that he had not met Gadoua prior to the incident, and the interaction
between Alvedy and Gadoua was not a controlled buy. These circumstances do not amount to
impermissible conduct that would induce an otherwise law-abiding citizen to commit a crime in
similar circumstances or reflect conduct so reprehensible that the court cannot tolerate it.
Akhmedov, 297 Mich. App. at 753. Thus, Alvedy has failed to establish that an error occurred.




                                                -4-
                                IV. PROSECUTORIAL ERROR1

        Alvedy next argues that the prosecution argued facts not in evidence and improperly
bolstered Detective Goebel’s credibility. We disagree.

        Generally, this Court reviews allegations of prosecutorial misconduct de novo. People v
Pfaffle, 246 Mich. App. 282, 288; 632 NW2d 162 (2001). But because Alvedy did not object to
the prosecution’s alleged improper remarks in the trial court, we review only for plain error.
People v Unger, 278 Mich. App. 210, 234-235; 749 NW2d 272 (2008). Further, we will not “find
error requiring reversal where a curative instruction could have alleviated any prejudicial effect.”
Jackson, 313 Mich. App. at 425.

        “A prosecutor is afforded great latitude regarding his or her arguments and conduct at
trial.” Fyda, 288 Mich. App. at 461. “[T]he propriety of a prosecutor’s remarks will depend upon
the particular facts of each case.” People v Callon, 256 Mich. App. 312, 330; 662 NW2d 501
(2003). “[A] prosecutor’s comments must be read as a whole and evaluated in light of defense
arguments and the relationship they bear to the evidence admitted at trial.” Id. Additionally,
“[a]lthough a prosecutor may not argue facts not in evidence or mischaracterize the evidence
presented, the prosecutor may argue reasonable inferences from the evidence.” People v Watson,
245 Mich. App. 572, 588; 629 NW2d 411 (2001). “The key test in evaluating claims of
prosecutorial misconduct is whether the defendant was denied a fair and impartial trial.” Id. at
594.

        Alvedy contends that the prosecutor argued facts that were not in evidence by referencing
Alvedy’s confession, without expressly making it clear that the only evidence of the alleged
confession was Detective Goebel’s testimony. We disagree. The prosecutor’s remarks were
focused on the credibility of Detective Goebel’s testimony regarding what he saw and what
Alvedy told him. The prosecutor made reference to Detective Goebel’s recollection of Alvedy’s
statements on more than one occasion throughout her closing argument, stating at one point that
Detective Goebel had “no reason to come in here and lie to you about what the defendant said.”
It was clear that the prosecutor was referencing testimony by Detective Goebel rather than
improperly implying that Alvedy had acknowledged the admission. Additionally, the jury saw
the evidence and heard the witnesses’ testimony firsthand, so it was fully aware that Alvedy did
not testify or make any admissions at trial. Furthermore, the jury was properly instructed that
before it could consider an out-of-court statement by Alvedy, it must first find that Alvedy
actually made the statement.

        Alvedy also argues that the prosecutor improperly bolstered Detective Goebel’s
credibility by suggesting to the jury that his testimony was exceptionally reliable. “[T]he
prosecutor cannot vouch for the credibility of his witnesses to the effect that he has some special
knowledge concerning a witness’s truthfulness.” People v Bahoda, 448 Mich. 261, 276; 531


1
 We acknowledge that the term “prosecutorial error” is a more apt description for most claims of
error involving the prosecutor’s conduct. People v Cooper, 309 Mich. App. 74, 87-88; 867 NW2d
452 (2015). We employ the term “prosecutorial misconduct” in this opinion as a term of art.


                                                -5-
NW2d 659 (1995). However, “a prosecutor may comment on his own witnesses’ credibility
during closing argument, especially when there is conflicting evidence and the question of the
defendant’s guilt depends on which witnesses the jury believes.” People v Thomas, 260 Mich
App 450, 455; 678 NW2d 631 (2004). Here, considered in context, the prosecutor was
commenting on Detective Goebel’s credibility because Detective Goebel was the primary
witness in the case. He personally observed the interaction between Alvedy and Gadoua, and he
personally spoke with Alvedy after the search warrant was executed. The prosecutor stated that
Detective Goebel was reliable not only because of his demeanor and the fact that his testimony
corroborated the physical evidence, but also because he had “no dog in the fight,” and, therefore,
no reason to lie to the jury. Additionally, the prosecutor was addressing defense counsel’s
attempts at discrediting Detective Goebel. Especially considering the responsive nature of the
prosecutor’s remarks, the statements were not improper. Callon, 256 Mich. App. at 330 (stating
that a prosecutor’s statements must be “evaluated in light of defense arguments and the
relationship they bear to the evidence admitted at trial”).

       In any event, the trial court instructed the jury that the attorneys’ statements and
arguments were not evidence and explained the jury’s role of determining the facts of the case
and assessing witness credibility. Finally, any prejudice that may have resulted from the
prosecutor’s statements could have been mitigated by a more specific curative instruction had
Alvedy given a timely objection. Accordingly, he is not entitled to appellate relief. Jackson, 313
Mich. App. at 425.

                       V. INEFFECTIVE ASSISTANCE OF COUNSEL

        Lastly, Alvedy argues that he was deprived the effective assistance of counsel because
trial counsel failed to object to the presence of the jury when the prosecutor referenced a
screenshot of incriminating text messages. Again, we disagree.

         “A claim of ineffective assistance of counsel is a mixed question of law and fact.”
People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008). “A trial court’s findings of fact,
if any, are reviewed for clear error, and this Court reviews the ultimate constitutional issue
arising from an ineffective assistance of counsel claim de novo.” Id. However, Alvedy failed to
preserve the issue by moving for either a new trial or a Ginther2 hearing in the trial court. People
v Lopez, 305 Mich. App. 686, 693; 854 NW2d 205 (2014). “Where claims of ineffective
assistance of counsel have not been preserved, our review is limited to errors apparent on the
record.” Id. (quotation marks and citation omitted).

        In order to prevail on a claim of ineffective assistance of counsel, a defendant has the
burden of establishing that “(1) counsel’s performance fell below an objective standard of
reasonableness and (2) but for counsel’s deficient performance, there is a reasonable probability
that the outcome would have been different.” People v Trakhtenberg, 493 Mich. 38, 51; 826
NW2d 136 (2012). “Effective assistance of counsel is presumed, and the defendant bears a
heavy burden of proving otherwise.” People v Eisen, 296 Mich. App. 326, 329; 820 NW2d 229


2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -6-
(2012) (quotation marks and citation omitted). There is also a “strong presumption that
counsel’s performance was born from a sound trial strategy.” Trakhtenberg, 493 Mich. at 52.
Further, we will not fault trial counsel “for failing to raise an objection or motion that would
have been futile.” People v Fonville, 291 Mich. App. 363, 384; 804 NW2d 878 (2011) (quotation
marks and citation omitted).

        Alvedy argues that trial counsel erred by failing to object to the jury’s presence during a
discussion that transpired between defense counsel, the prosecutor, and the court with respect to
the admission of incriminating text messages. During its case-in-chief, the prosecutor began to
question Detective Goebel about a screenshot he had taken from Gadoua’s phone. Detective
Goebel testified that Alvedy and Gadoua exchanged text messages shortly before the interaction
he witnessed between the two men in front of Alvedy’s house. Defense counsel objected to the
admission of the screenshot based on a lack of foundation and hearsay. The trial court reviewed
the messages at issue and sustained defense counsel’s objection. Importantly, the jury did not
hear the substance of the text messages despite its presence during this exchange. The jury heard
only that Detective Goebel had taken a screenshot of a text message conversion between Gadoua
and Alvedy that occurred before Gadoua and Alvedy met in front of the house.

        Alvedy’s argument that trial counsel’s conduct fell below an objective standard of
reasonableness is unpersuasive. Trial counsel made a timely objection to admission of the text
messages. Then, when the arguments concerning the admissibility of the messages continued,
trial counsel asked to approach the bench. We will not construe counsel’s performance as
objectively unreasonable simply because she did not ask to approach the bench or have the jury
sequestered instantly after objecting, particularly when the objection did not require the attorneys
to verbally describe the content of the messages.

        Moreover, even if Alvedy was able to meet his burden of showing that trial counsel’s
performance fell below an objectively reasonable standard, Alvedy must still establish that, but
for the deficient performance, there is a reasonable probability that the outcome would have been
different. See Trakhtenberg, 493 Mich. at 51. Alvedy argues that trial counsel’s failure to object
to the presence of the jury during the text message conversation prejudiced him because the jury
was allowed to hear references to incriminating text messages, which likely affected the outcome
of the trial because the jury did not hear testimony from either Gadoua or Alvedy. We disagree.
The substance of the text messages was never introduced, and it is improbable that the outcome
of the trial was impacted by the mere fact that Gadoua and Alvedy communicated before the
drug transaction. There was plenty of evidence on the record as both Detective Goebel and
Detective Walker testified about the incident and the physical evidence found. Alvedy has not
demonstrated prejudice arising from trial counsel’s performance.

       Affirmed.



                                                             /s/ Anica Letica
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Patrick M. Meter


                                                -7-